Citation Nr: 1737349	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for left ankle Achilles tendinitis (left ankle disability).


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to May 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ankle, left knee, and right knee disabilities, and granted service connection for left ankle disability, assigning a 10 percent rating, effective November 26, 2010.  

In April 2013, the Veteran and his wife testified before a decision review officer (DRO).  In October 2014, a Travel Board hearing was held before the undersigned.  Transcripts from these hearings are associated with the record.

The appeal was previously before the Board in May 2015, when an effective date earlier than November 26, 2010 for left ankle disability was denied and the remaining claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  As further development is required, it is again REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to his claims of service connection for right ankle and bilateral knee disabilities and an increased rating for left ankle Achilles tendinitis (left ankle disability).  

Regarding the service connection claims, in pertinent part, the service treatment records (STRs) note right foot trauma while running and assessment of right ankle sprain in August 1992, right foot problem in September 1992, right ankle contusion in November 1992 and a January 1999 (with follow-up on February 1999) notation of a 6 year history of chronic left knee (noting a jump injury) and Achilles tendonitis complaints for which he was seen twice previously.  His complaints were diagnosed as Achilles tendonitis and left knee lateral collateral ligament strain.  These records note that the Veteran finished a 12-mile road march in December 1996.  Post service, the May 2013 VA examination reports include diagnoses of bilateral Achilles tendonitis and bilateral patellofemoral syndrome.  These examination reports as well as the Veteran's DRO and Board hearing testimony reflect his complaints of ongoing ankle and knee pain since injuries sustain during his military service as a paratrooper (his DD Form 214 shows he earned a parachutist badge), while running, road marches and physical training (during his DRO hearing, the Veteran recalled running 30 to 40 miles per week and 28 mile road marches, during his Board hearing, he recalled running "in excess of a hundred miles a week" and making "in excess of a hundred jumps.")  

The Veteran claims that his bilateral knee and right ankle disabilities are the result of injuries sustained during parachute jumps, running, road marches and strenuous physical activity in service.  Alternatively, he claims a secondary service connection theory of entitlement.  Specifically, during his DRO hearing, the Veteran testified that he has favored his more painful disabilities (service-connected left ankle) by compensating with his less painful knees and right ankle.  

Although the Veteran underwent VA ankle and knee examinations in April 2011 and May 2013 (and an addendum opinion as to the etiology of his knee disabilities was obtained in March 2017), the opinions provided did not address whether such disabilities are secondary to his service-connected left ankle disability.  Accordingly, the Board finds that new VA examinations and opinions as to these matters is necessary.

Regarding the increased rating claim, the Veteran underwent a VA ankle conditions examination most recently in May 2013.  With consideration of subsequent case law, the Board finds that the May 2013 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  As the May 2013 VA examination report does not present all of the necessary findings (and in light of the length of intervening time period since the Veteran was last examined by VA), a new examination is necessary to decide the claim.  Further, remand is also necessary to obtain a retrospective assessment of the Veteran's left Achilles tendonitis during the appeal period from the date of his November 26, 2010 claim for service connection.  

On remand, complete updated VA and private treatment records should also be obtained.  Notably, review of the record shows that, during his Board hearing, the Veteran reported receiving private primary care for his claimed disabilities from Dr. Accoccella.  Although his attorney suggested that some records from Dr. Accoccella had been submitted, no such records are available for review in the Veteran's claims file.  Further, VA medical records include an August 2015 Emergency Department treatment report which shows that the Veteran had been treated by an outside primary care physician, Dr. Eitis, Cranford (Van Guard Medical Group) for his left ankle complaints.  Records from Drs. Accoccella and Eitis are not available for review and the record does not suggest that VA has attempted to obtain such records.  As such records may be pertinent (perhaps critical) to the Veteran's claims, development for such records on remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA treatment records.

2.  Please ask the Veteran to provide medical releases (or updated medical releases, as necessary) authorizing VA to secure complete records on his behalf in relation to any private treatment and/or evaluation he has received for bilateral ankle and knee complaints, to specifically include records from Drs. Accoccella and Eitis.  The AOJ should also associate with the claims file any updated records of VA treatment the Veteran has received for his claimed disabilities.  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.

3.  After completion of the development requested in paragraphs 1 and 2, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right ankle and bilateral knee disorders and the severity of his left Achilles tendonitis.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Service Connection

(a)  Please identify (by medical diagnosis) each disability entity of the right ankle, right knee and left knee. 

(b)  For each diagnosed disability of the right ankle, right knee and left knee, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service?

In providing the requested opinions, the examiner should consider, and comment upon as necessary, the Veteran's competent assertions of right ankle and bilateral knee injuries as a result of parachute jumps, running, road marches and strenuous physical activity in service and continuity of right ankle and bilateral knee symptoms (pain) since service separation.

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed right ankle, right knee and/or left knee disorders are proximately due to (caused by) his service-connected left Achilles tendonitis?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed right ankle, right knee and/or left knee disorders have been aggravated by his service-connected left Achilles tendonitis?  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right ankle, right knee and/or left knee disability (i.e., a baseline) before the onset of the aggravation.

In providing the requested opinions, the examiner should consider, and comment upon as necessary, the Veteran's assertion of right ankle and bilateral knee disabilities caused by compensating for his more painful (service-connected left ankle) disability with his less painful right ankle and knees.  

Increased Rating

(a)  Please conduct range of motion testing of the left ankle, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  It is also requested that the examiner assess the results of left Achilles tendonitis range of motion testing for pain (i) on passive motion, (ii) on weight-bearing, and (iii) on nonweight-bearing based on the evidence of record during the appeal period since receipt of the Veteran's November 26, 2010 claim for service connection.  If such assessment cannot be made, the opinion provider is requested to explain why such information cannot be provided.

(c)  The examiner should also determine the level and extent of functional impairment caused solely by the Veteran's left ankle disability.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, review the expanded record and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




